By the Court.
This is an action of contract by a surgeon to recover for professional services rendered to the defendant’s testator. There was testimony tending to show that the plaintiff rendered surgical services to the deceased consisting of four mastoid operations, six paracenteses, one hundred twenty-six office visits, and seventy-seven0 hospital visits; that a mastoid operation is a serious and major • operation; and that paracentesis is a minor operation consisting of opening or incising the ear drum. There was testimony that the value of these services was equal to the amount of the verdict. Manifestly it was for the jury to determine on all the evidence the value of the services rendered. The questions to a witness called as an expert, who assisted the plaintiff in some of the operations, as to the amount which he charged and whether he made his own charge on the same basis as that on which he estimated the value of the plaintiff’s services, were rightly excluded. What one witness charges is no standard of the fair value of the services rendered by the plaintiff.

Exceptions overruled.